 1                                                      United States District Judge Ronald B. Leighton

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                      TACOMA DIVISION
 8
     KIMBRA LEVINGSTON,                                   )
 9
                                                          ) CIVIL NO. 3:19-cv-05158-RBL
10                  Plaintiff,                            )
                                                          ) ORDER
11                  vs.                                   )
                                                          )
12   COMMISSIONER OF SOCIAL SECURITY,                     )
                                                          )
13                  Defendant                             )
                                                          )
14

15
            This matter comes before the Court on the parties’ stipulated motion for attorney’s fees
16
     pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412
17
            The motion is timely as Plaintiff had a 60-day appeal period, plus the 30-day period in
18
     §2412(d)(1)(B), from the entry of final judgment on October 22nd, 2019, to file a timely EAJA
19
     application. Akopyan v. Barnhart, 296 F.3d 852 (9th Cir. 2002); Melkonyan v. Sullivan, 501 U.S.
20
     89, 94-96 (1991); FED. R. App. P. 4(a). Furthermore, upon review of the stipulation and the
21
     record, the Court determines that Plaintiff is the prevailing party, the government’s position was
22
     not substantially justified, and that the itemization of attorney time spent is reasonable. In short,
23
     the requirements of § 2412(d)(1)(B) are met.
24
            Having thoroughly considered the parties’ briefing and the relevant record, the Court
25
     hereby GRANTS the motion and awards Plaintiff $5,241.6 in attorney’s fees and $400 filing fee,
                                                                      David Oliver & Associates
                                                                      2608 South 47th Street, Suite C
     ORDER FOR EAJA FEES AND COSTS - 1                                Tacoma, WA 98409
                                                                      (253) 472-4357
                                                                      david@sslawyer.org
 1   subject to any offset allowed under the Treasury Offset Program. See. Astrue v. Ratiff, 560 U.S.

 2   586, 589 – 590 (2010). If EAJA fees and costs are not subject to any offset, payment of this

 3   award shall be made via check, payable and sent to Attorney David Oliver’s address: David

 4   Oliver & Associates, 2608 South 47th Street, Suite C, Tacoma, WA 98409.

 5          For the foregoing reasons, Plaintiff’s stipulated motion for attorney fees and costs is

 6   GRANTED.

 7          DATED this 21st day of January, 2020.

 8

 9

10

11                                                      A
                                                        Ronald B. Leighton
12
                                                        United States District Judge
13
     Presented by:
14

15   S/David P. OLIVER
     David P. Oliver,
16   Attorney for Plaintiff
17

18

19

20

21

22

23

24

25

                                                                  David Oliver & Associates
                                                                  2608 South 47th Street, Suite C
     ORDER FOR EAJA FEES AND COSTS - 2                            Tacoma, WA 98409
                                                                  (253) 472-4357
                                                                  david@sslawyer.org
